DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 09/28/2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is substantially similar to product Claim 9 and system Claim 15 and.  Claim 1 recites the limitations of:
A computer-implemented method for adapting network messaging based on input data that is inconsistent with one or more data definitions of the network messaging, the method comprising:
receiving, by a computing device, input data indicative of a network transaction, the input data including a non-conforming account number inconsistent with a standard format for a payment network, the non-conforming account number specific to a user;
compiling a network message for the network transaction with a party specific number included in a data element of the network message reserved for a user account number and the non-conforming account number included in a different data element of the network message, wherein the party specific number is not specific to the user, and wherein the party specific number includes a format consistent with the standard format for the payment network; and
transmitting, by the computing device, the network message to a party associated with the party specific number.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 9 and 15 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as by a computing device (Claim 1) A non-transitory computer-readable storage medium comprising executable instructions for use in adapting network messaging, which when executed by at least one processor, (Claim 9) or a payment network including an interface processor (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029] – [0032] about implementation of a general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 15 are not subject matter patent-eligible. (Step 2B: NO. The claims do not provide significantly more)  
Claims 4, 11 and 17 additionally recite: wherein receiving the input data includes receiving the input data via an application programming interface associated with a fund transfer service of the payment network.
Claims 6, 13, and 19 additionally recite wherein registering the RSP to the payment network includes receiving, from the RSP, reference information relating to the RSP, the reference information including one or more of a name of the RSP, an address of the RSP, and/or at least one type of account for which the RSP is capable of accepting payment., 
Claims 7, 14, and 20 additionally recite distributing the reference information relating to the RSP to one or more parties in communication with the payment network, whereby the reference information is available for use by the one or more parties to initiate network transactions involving accounts issued by the RSP. 
In each case, the elements are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Thus, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and in ordered combination.
Dependent claims 2-8, 10-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 9 and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-14, and 16-20 are further directed to an abstract idea.  Thus, the claims 1-20 are not subject matter patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8- 10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 2019/0259011 A1) in view of Gardner (US 9,613,358 B1)

Regarding Claim 1 
A computer-implemented method for adapting network messaging based on input data that is inconsistent with one or more data definitions of the network messaging, the method comprising: receiving, by a computing device, input data indicative of a network transaction, the input data including a non-conforming account number inconsistent with a standard format for a payment network, the non-conforming account number specific to a user;  (See at least Roman [0019] A technical effect of the systems and methods described herein include at least one of (a) electronically capturing information from a check used in a transaction at a point of sale (POS) device by performing an image scan on the check or otherwise interrogating the check to capture information included within the check, wherein the captured information includes at least an amount of the check, an account number of the account associated with the check, and a routing number for an issuing bank at which the account is held by the purchaser;)

compiling a network message for the network transaction with a party specific number included in a data element of the network message reserved for a user account number and the non-conforming account number included in a different data element of the network message, wherein the party specific number is not specific to the user, and wherein the party specific number includes a format consistent with the standard format for the payment network; and (See at least Roman [0019],  [0028] and [0029] : [0019] (b) converting the check transaction into a debit card transaction by assigning a debit card number to the transaction and generating a debit authorization request for the transaction; and [0028] After capturing 506 transaction information from the electronic image, the check transaction is converted 508 to a debit card transaction for the purpose of approving or denying the transaction. POS 302, and more specifically, processor 312, searches lookup table (LUT) 316 for a bank identification number (BIN) associated with the routing number 212 captured from the electronic image. Processor 312 then generates a debit card number that includes the identified BIN. The remainder of the debit card number may be generated based in part on a known list of unused card numbers. Alternatively, the remainder of the debit card number may be generated based in part on a generic card number. And [0029] In the exemplary embodiment, the conversion of the check transaction to a debit card transaction also includes the generation and formatting 510 of a debit authorization message or debit authorization request. The format of a debit authorization request is dictated by the International Organization for Standardization. Specifically, the format is dictated by ISO 8583 entitled “Standard for Financial Transaction Card Originated Messages.” The captured transaction information, i.e., the transaction amount 202, issuing bank routing number 212, and customer account number 214, and the generated debit card number are entered into an ISO 8583 formatted message. Specifically, the transaction amount 202 is input into data element (DE) 2, the issuing bank routing number 212 is input into DE 33, and the customer account number 214 is input into DE 102. In the exemplary embodiment, the debit authorization request is formatted 510 at POS 302 and is then transmitted 512 to an interface processor such as MIP 304

However Roman does not specifically teach:  transmitting, by the computing device, the network message to a party associated with the party specific number.  
However, Gardner teaches at least at (Col 6 lines 5-12)  Referring to FIG. 2, the system receives a request for approval of a purchase transaction (step 205). The system then determines whether the payment account number is for MID capture only (step 210). If the payment account number is for MID capture only, then the MID accompanying the request is automatically associated with a registering merchant previously assigned the payment account number (step 225).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for routing a check transaction over a debit card network of Roman with the system for capturing a unique identifier for a merchant used in a purchase transaction as taught by Gardner in order to use a payment card number that is associated with and provided to the merchant via the interface with instructions to perform a purchase transaction with the payment card number. (Gardner (abstract))

Regarding Claim 9 

Claim 9 recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.

Regarding Claim 15 
Claim 9 recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.

Regarding Claims 2, 10 and 16
wherein the non-conforming account number includes a bank account number.  (See at least Roman [0021] Account-related data includes, for example, an account holder's name 208, a check number 210, an issuing bank routing number 212, and an account number 214. Routing number 212 and account number 214 are applied to check 200 using magnetic ink such that a Magnetic Ink Character Recognition (MICR) reader is enabled to read numbers 212 and 214 during the process described above and shown in FIG. 1.
However Roman does not specifically teach “wherein the party includes a receiving service provider (RSP); wherein the party specific number includes a number specific to the RSP; and
However, Gardner teaches at least at (Col 8 lines 50-59) FIGS. 5a-5b illustrate an alternate embodiment of the invention. A merchant interface is provided via which a merchant is able to register with the payment card processing system (step 510). The merchant begins the registration process. A payment card number is associated with the registering merchant (i.e., the “assigned payment card number”) (step 520). The payment card number includes an indicator that indicates to the system that the payment card number is only for the purpose of capturing a unique identifier for a merchant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for routing a check transaction over a debit card network of Roman with the system for capturing a unique identifier for a merchant used in a purchase transaction as taught by Gardner in order to use a payment card number that is associated with and provided to the merchant via the interface with instructions to perform a purchase transaction with the payment card number. (Gardner (abstract))
Regarding Claim 3 
The computer-implemented method of claim 2, wherein the party specific number is not specific to an account of the user associated with the non-conforming account number.  (See at least Roman [0028] After capturing 506 transaction information from the electronic image, the check transaction is converted 508 to a debit card transaction for the purpose of approving or denying the transaction. POS 302, and more specifically, processor 312, searches lookup table (LUT) 316 for a bank identification number (BIN) associated with the routing number 212 captured from the electronic image. Processor 312 then generates a debit card number that includes the identified BIN. The remainder of the debit card number may be generated based in part on a known list of unused card numbers. Alternatively, the remainder of the debit card number may be generated based in part on a generic card number.

Regarding Claim 5 and 18
Roman does not specifically teach: The computer-implemented method of claim 2, further comprising, prior to receiving the input data indicative of the network transaction, registering the RSP to the payment network and storing the party specific number in association with the RSP in a data structure in communication with the computing device.  

However Gardner teaches at least at (Col 4 lines 12-33) When the registering merchant performs a purchase transaction with the payment card number provided during the registration process, the purchase authorization request is sent to a payment card processing system (which may or may not be the same as the payment card system) that processes purchase authorization requests for the payment card. Authorization requests include a payment card number, a purchase amount, and one or more data items that uniquely identify the merchant (e.g., a MID, TID, address, latitude/longitude, etc.). For each authorization request received, the payment card processing system determines whether the payment card number in the request includes the indicator indicating that the payment card number is only for the purpose of capturing a unique identifier of a merchant (step 140). A unique identifier for a merchant may include one or more of a MID, a merchant name, a merchant address, latitude and longitude, store number, TID, enabled/disabled partial authorization, and any other unique identifier that is sent to the payment card processing system during the purchase transaction approval request.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for routing a check transaction over a debit card network of Roman with the system for capturing a unique identifier for a merchant used in a purchase transaction as taught by Gardner in order to use a payment card number that is associated with and provided to the merchant via the interface with instructions to perform a purchase transaction with the payment card number. (Gardner (abstract))

Regarding Claim 6 and 19

Roman does not specifically teach: The computer-implemented method of claim 5, wherein registering the RSP to the payment network includes receiving, from the RSP, reference information relating to the RSP, the reference information including one or more of a name of the RSP, an address of the RSP, and/or at least one type of account for which the RSP is capable of accepting payment.  

However Gardner teaches at least at (Col 3 lines 56-66) The merchant begins the registration process by entering identifying information, such as, for example, the merchant name, merchant address, etc. and agreeing to terms and conditions. A payment card number is associated with the registering merchant (i.e., the “assigned payment card number”) (step 120). The payment card number has the same format as an account holder's payment card number (i.e., 16 digits with the same MIN and BIN/IIN of the account holder's payment card number) and includes an indicator that indicates to the system that the payment card number is only for the purpose of capturing a merchant's unique ID. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for routing a check transaction over a debit card network of Roman with the system for capturing a unique identifier for a merchant used in a purchase transaction as taught by Gardner in order to use a payment card number that is associated with and provided to the merchant via the interface with instructions to perform a purchase transaction with the payment card number. (Gardner (abstract))
Regarding Claim 8

The computer-implemented method of claim 1, wherein the computing device includes an interface processor.  (See at least Roman [0022] FIG. 3 is a simplified block diagram of an exemplary embodiment of a server architecture of a system 300 in accordance with one embodiment of the present invention. System 300 includes one or more point of sale (POS) systems 302. In the exemplary embodiment, system 300 also includes one or more Member Interface Processors (MIP) 304.)

Claims 4, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 2019/0259011 A1) in view of Gardner (US 9,613,358 B1) as applied to claim 1 above and further in view of Yang (US 2014/0019360 A1)

Regarding Claim 4, 11 and 17

Roman does not specifically teach: wherein receiving the input data includes receiving the input data via an application programming interface associated with a fund transfer service of the payment network.  
However Yang teaches at least at: [0053] and [0058]: [0053] The seller-end electronic device 20 is located in a common store (e.g., a department store, a convenience store, etc.) and includes a payment system (e.g. a shopping website server, a point of sale system, etc.) and an application programming interface (API) configured to allow communication with the transaction platform 30. And [0058] In step S03, the seller-end electronic device 20 is operable to receive the buyer account number and the payment information through an input interface (not shown in the Figures), and to generate a transaction serial number, that is associated with the transaction, using the API of the seller-end electronic device 20.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system for routing a check transaction over a debit card network of Roman in view of Gardner with the method for online payment as taught by Yang in order to transmit a payment authorization signal that includes the buyer account number to the transaction platform. (Yang [0019])

Regarding Claim 12 

Roman does not specifically teach: The non-transitory computer-readable storage medium of claim 11, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to register the RSP and store the party specific number in association with the RSP in a data structure in communication with the at least one processor.  

However Gardner teaches at least at (Col 4 lines 12-33) When the registering merchant performs a purchase transaction with the payment card number provided during the registration process, the purchase authorization request is sent to a payment card processing system (which may or may not be the same as the payment card system) that processes purchase authorization requests for the payment card. Authorization requests include a payment card number, a purchase amount, and one or more data items that uniquely identify the merchant (e.g., a MID, TID, address, latitude/longitude, etc.). For each authorization request received, the payment card processing system determines whether the payment card number in the request includes the indicator indicating that the payment card number is only for the purpose of capturing a unique identifier of a merchant (step 140). A unique identifier for a merchant may include one or more of a MID, a merchant name, a merchant address, latitude and longitude, store number, TID, enabled/disabled partial authorization, and any other unique identifier that is sent to the payment card processing system during the purchase transaction approval request.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system for routing a check transaction over a debit card network of Roman in view of Yang with the system for capturing a unique identifier for a merchant used in a purchase transaction as taught by Gardner in order for payment card number is associated with and provided to the merchant via the interface with instructions to perform a purchase transaction with the payment card number. (Gardner (abstract))

Regarding Claim 13

Roman does not specifically teach: The non-transitory computer-readable storage medium of claim 12, wherein the executable instructions, when executed by the at least one processor in order to register the RSP, cause the at least one processor to receive, from the RSP, reference information relating to the RSP, the reference information including one or more of a name of the RSP, an address of the RSP, and/or at least one type of account for which the RSP is capable of accepting payment.  

However Gardner teaches at least at (Col 3 lines 56-66) The merchant begins the registration process by entering identifying information, such as, for example, the merchant name, merchant address, etc. and agreeing to terms and conditions. A payment card number is associated with the registering merchant (i.e., the “assigned payment card number”) (step 120). The payment card number has the same format as an account holder's payment card number (i.e., 16 digits with the same MIN and BIN/IIN of the account holder's payment card number) and includes an indicator that indicates to the system that the payment card number is only for the purpose of capturing a merchant's unique ID. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system for routing a check transaction over a debit card network of Roman in view of Yang with the system for capturing a unique identifier for a merchant used in a purchase transaction system as taught by Gardner in order for payment card number is associated with and provided to the merchant via the interface with instructions to perform a purchase transaction with the payment card number. (Gardner (abstract))

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 2019/0259011 A1) in view of Gardner (US 9,613,358 B1) as applied to claim 5 above and further in view of Bouey (US 10,078,821 B2)

Regarding Claim 7 and 20
Roman does not specifically teach: The computer-implemented method of claim 6, further comprising distributing the reference information relating to the RSP to one or more parties in communication with the payment network, whereby the reference information is available for use by the one or more parties to initiate network transactions involving accounts issued by the RSP.  
Bouey teaches at least at (abstract) A computer-implemented payment processing method includes storing, by a computer system, information regarding a recipient in an account information directory, the account information directory being implemented in a data storage system, the information including a public identifier identifying the recipient, the public identifier including an e-mail address and/or a telephone number assigned to the recipient when the public identifier is stored in the account information directory

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system for routing a check transaction over a debit card network of Roman and Gardner with the system for securely registering a recipient to a funds transfer as taught by Bouey in order to receive a fund transfer request identifying a recipient by a public identifier. (Bouey (Col 1 lines 29-31))

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roman (US 2019/0259011 A1) in view of Gardner (US 9,613,358 B1) and Yang (US 2014/0019360 A1) as applied to claim 13 above and further in view of Bouey (US 10,078,821 B2)

Regarding Claim 14
Roman does not specifically teach: The computer-implemented method of claim 6, further comprising distributing the reference information relating to the RSP to one or more parties in communication with the payment network, whereby the reference information is available for use by the one or more parties to initiate network transactions involving accounts issued by the RSP.  
Bouey teaches at least at (abstract) A computer-implemented payment processing method includes storing, by a computer system, information regarding a recipient in an account information directory, the account information directory being implemented in a data storage system, the information including a public identifier identifying the recipient, the public identifier including an e-mail address and/or a telephone number assigned to the recipient when the public identifier is stored in the account information directory

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify system for routing a check transaction over a debit card network of Roman, Gardner and Yang with the system for securely registering a recipient to a funds transfer as taught by Bouey in order to receive a fund transfer request identifying a recipient by a public identifier. (Bouey (Col 1 lines 29-31))

Relevant Prior Art of Record and Currently Not Relied Upon
Prabhu (US 2015/0073982 A1) Teaches an electronic funds transfer system that uses virtual account numbers.
Lorberg (US 2016/0104156 A1) Teaches converting account portfolios from one processing network to another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693        

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693
December 16, 2022